Name: Council Regulation (EEC) No 1929/87 of 2 July 1987 amending Regulation (EEC) No 1320/75 on temporary measures for production aid to processed tomato products
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product
 Date Published: nan

 3.7.87 Official Journal of the European Communities No L 183/33 COUNCIL REGULATION (EEC) No 1929/87 of 2 July 1987 amending Regulation (EEC) No 1320/85 on temporary measures for production aid to processed tomato products THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/ 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (') as amended by Regulation (EEC) No 1928 /87 (2), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission (3 ), Whereas Article 2 ( 1 ) of Regulation (EEC) No 1320/ 85 (4), as amended by Regulation (EEC) No 2939/ 85 ( 5 ), laid down that where , in a Member State , production is limited by an interprofessional agreement or a national measure , the quantities allocated to the undertakings may be increased by a maximum of 20 % ; Whereas the present situation on the market no longer justifies such an increase in the quantities of tomatoes that may qualify for the grant of processing aid ; whereas , therefore , whilst leaving a certain flexibility in the arrangements in force , the increase provided for should be restricted to 10 % , HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 1320/85 , '20 % ' is hereby replaced by ' 10 % '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the 1987/ 88 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 49 , 27 . 2 . 1986 , p. 1 . (2) See page 32 of this Official Journal . (3) OJ No C 89, 3 . 4 . 1987 , p. 62 . (4) OJ No L 137 , 27 . 5 . 1985 , p . 41 . ( 5 ) OJ No L 283 , 24 . 10 . 1985 , p . 1 .